 


113 HR 735 IH: Federal Protective Service Improvement and Accountability Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 735 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To enhance homeland security, including domestic preparedness and collective response to terrorism, by improving the Federal Protective Service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Protective Service Improvement and Accountability Act of 2013.
2.Federal Protective Service inspectors and contract oversight forceSection 1315 of title 40, United States Code, is amended by redesignating subsections (c) through (e) as subsections (f) through (h), and by inserting after subsection (b) the following new subsections:

(c)Inspectors
(1)In generalThe Secretary shall maintain no fewer than 1,350 full-time equivalent positions in the Federal Protective Service inspector force, who shall be fully trained Federal law enforcement officers.
(2)ClassificationThe Secretary shall classify the positions in the inspector force in the following 2 functional categories:
(A)Facility security assessmentFederal Facility Security Officers, who shall be responsible for—
(i)performing facility security assessments, including contract guard post inspections;
(ii)making security countermeasure recommendations for facilities;
(iii)participating in security training and disseminating homeland security information, consistent with applicable protocols and protections, to building occupants and facility security guards, including contract guards; and
(iv)assessing, on an ongoing basis, the security of each facility protected by the Federal Protective Service and the extent to which security countermeasure recommendations have been implemented for each such facility.
(B)Security enforcement and investigationsLaw enforcement officers, who shall be responsible for—
(i)patrolling and on-site monitoring of the physical security, including perimeter security, of each facility;
(ii)investigations; and
(iii)physical law enforcement in the event of a terrorist attack, security incident, or other incident.
(d)Contract oversight
(1)In generalThe Secretary shall establish the Federal Protective Service contract oversight force, which shall consist of full-time equivalent positions and who shall be responsible for, in coordination with the Federal Protective Service inspector force—
(A)monitoring contracts, contractors, and contract guards provided by contractors;
(B)performing annual evaluations of the persons holding contracts for supplying contract guards to the Federal Protective Service; and
(C)verifying that contract guards have necessary training and certification.
(2)Limitation on performance of functionsThe contract oversight functions described in paragraph (1) shall not be performed by law enforcement officers or individuals employed pursuant to subsection (c).
(e)Uniform minimum standards
(1)In generalNot later than one year after the date of enactment of the Federal Protective Service Improvement and Accountability Act of 2013, the Secretary shall establish minimum training and certification standards for security guard services at facilities protected by the Federal Protective Service.
(2)LimitationUpon establishment of minimum training and certification standards, the Secretary, acting through the Director of the Federal Protective Service, shall require that all contracts for security guard services comply with these standards..
3.Compliance with Interagency Security Committee minimum security standardsIt is the sense of Congress that the security standards for Federal facilities established by the Interagency Security Committee in the document entitled Physical Security Criteria for Federal Facilities: An Interagency Security Committee Standard, as approved by concurrence of the Committee membership on April 12, 2010, should be implemented for all Federal facilities for which they were issued.
4.Research
(a)In generalWithin 6 months after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Director of the Federal Protective Service, shall commence a 1-year pilot program to research the advantages of converting guard positions at the highest-risk Federal facilities protected by the Federal Protective Service from contract guard positions to positions held by Federal employees.
(b)RequirementsAt a minimum, the Secretary shall conduct the research pilot program at one level III facility and one level IV facility in each of Federal Protective Service regions I, III, V, and VII by hiring individuals to fill guard positions at each facility that participates in the research pilot in accordance with subsection (c).
(c)Federal facility security guard position
(1)In generalFor purposes of this section, and subject to the availability of appropriations, the Secretary, acting through the Director, shall establish and hire individuals for a Federal facility security guard position.
(2)TrainingThe Secretary shall provide to individuals employed in that position training in—
(A)performing the physical security for a Federal facility, including access point controls and security countermeasure operations;
(B)participating in information sharing and dissemination of homeland security information, consistent with applicable protocols and protections; and
(C)responding to specific security incidents, including preparing for and responding to an act of terrorism, that can occur at Federal facilities, including response with force if necessary.
(3)Law enforcement officers not requiredThe Secretary may not require that individuals employed in such position be Federal law enforcement officers.
(d)Temporary assignmentsThe Secretary may assign, on a temporary basis, existing personnel employed by the Federal Protective Service, on a temporary basis, to facilities that participate in the research pilot program to perform security guard services in furtherance of the pilot program, if the Secretary determines that individuals cannot be hired and trained pursuant to subsection (c) in a timely manner.
(e) Maintenance of law enforcement personnelNotwithstanding any other provision of this section, the Secretary shall maintain at each highest-risk Federal facility protected by the Federal Protective Service (level III and level IV facilities) such number of Federal law enforcement officers as is necessary to provide arrest authority and law enforcement support at that facility, including support for the Federal facility security guards employed under this section, in the event of a terrorist attack, security incident or other incident.
(f)GAO reportsThe Comptroller General of the United States shall—
(1)periodically review and report to Congress on the performance by Federal facility security guards under the pilot program; and
(2)upon completion of the pilot program, submit a final report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate evaluating whether or not the performance of individuals in the Federal facility security guard positions was satisfactory, that—
(A)evaluates—
(i)the extent to which the Federal Protective Service ensures that individuals serving in the Federal facility security guard capacity have the required training and certifications before being deployed to a Federal facility;
(ii)the extent to which the Federal Protective Service ensures that individuals in the Federal facility security guard capacity comply with post orders once they are deployed at Federal facilities; and
(iii)the extent to which security vulnerabilities exist that the Comptroller General determines are related to the performance of the functions of the Federal security guard positions; and
(B)compares such evaluation results against the results of previous Comptroller General reports evaluating the performance and oversight of the Federal Protective Service’s contract guard program.
(g)ImplementationIf the Comptroller General states in the final report under subsection (f)(2) that the Federal facility security guards employed in the position established under subsection (c) are performing satisfactorily, the Secretary shall replace contract guards at all highest risk Federal facilities protected by the Federal Protective Service (level III and level IV facilities) with Federal employees hired as Federal facility security guards.
(h)GAO evaluation of the Federal Protective Service fee-Based funding systemThe Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review the fee-based funding system in use by the Federal Protective Service and, as appropriate, issue recommendations for alternative approaches to fund the agency in furtherance of the agency’s operations, including the execution of its homeland security and protection missions. The review shall include—
(1)an assessment of the extent to which the current fee-based system fully funds the agency’s activities;
(2)an assessment of the extent to which the system is properly designed to ensure that the fees charged to occupants of facilities guarded by the agency are sufficient and appropriate;
(3)an assessment of the extent to which the fee-based system impedes the agency from executing its operations and implementing oversight, inspections, and security enhancements; and
(4)recommendations, as appropriate, for alterations to the current system and alternative funding approaches (including a mix of fees and appropriations).
(i)Authorization of AppropriationsThere are authorized to be appropriated for fiscal years 2014, 2015, and 2016 such sums as are necessary for purposes of this section. 
 
